department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov tt ep 2a uk legend taxpayer a ira x amount d company b company c date date date dear this is in response to your letter dated date submitted by your authorized quuzu8u zbl page representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ represents that on date he initiated a trustee-to-trustee transfer of taxpayer a age the corpus of ira x from company b to company c into ira y taxpayer a further represents that prior to the trustee-to-trustee transfer he had been receiving substantially_equal_periodic_payments from ira x after the trustee-to-trustee transfer he continued to receive substantially_equal_periodic_payments from ira y however on date company c made an extra payment to taxpayer a from ira y of amount d which was automatically deposited into a non-ira checking account taxpayer a asserts that he failed to accomplish a timely rollover of amount d within the 60-day period prescribed by sec_408 of the code due to an error made by company c in distributing amount d from ira y company c in a letter dated date admitted that it mistakenly processed a second distribution from ira y on date this error was neither detected by the trustee of ira y or taxpayer a until date taxpayer a further represents that amount d has not been used for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 provides that if an employee or ira owner receives any amount from a qualified_retirement_plan before attaining age the employee’s or ira owner's income_tax is increased by an amount equal to 10-percent of the amount that is includible in gross_income unless one of the exceptions in sec_72 applies sec_72 provides in part that if distributions are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancy of the employee and beneficiary the tax described in sec_72 will not be applicable pursuant to sec_72 in the case of distributions from an ira the ira owner is substituted for the employee for purposes of applying this exception 2uu8u380 page sec_72 provides that if the series of substantially_equal_periodic_payments that is otherwise excepted from the percent tax is subsequently modified other than by reason of death or disability within a 5-year period beginning on the date of the first payment or if later age the exception to the 10-percent tax does not apply and the taxpayer's tax for the year of modification shall increase by an amount which but for the exception would have been imposed plus interest for the deferral_period sec_2 e of revrul_2002_62 2002_42_irb_710 provides in part that a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains and losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that taxpayer a failed to accomplish a timely rollover of amount d because he was not aware that an error had been made by company c and an extra payment of amount d had been made from ira y therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d back into ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to whether the payments from ira x and ira y to taxpayer a constitute substantially_equal_periodic_payments within the meaning of code sec_72 a iv further no opinion is expressed as whether the trustee-to-trustee transfer from company b of amount d to company c the extra payment by company c to taxpayer a or the exercise of this waiver of the 60-day rollover period by taxpayer a would cause a modification of substantially_equal_periodic_payments within the meaning of code sec_72 finally no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please contact at sincerely yours ‘ c- jd on pp ee manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
